NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance
                          with Fed. R. App. P. 32.1



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted September 20, 2007*
                             Decided September 24, 2007

                                       Before

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. DIANE P. WOOD, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 07-1422

WILLIE C. SIMPSON,                           Appeal from the United States
     Plaintiff-Appellant,                    District Court for the
                                             Eastern District of Wisconsin
      v.
                                             No. 06-C-200
MANUEL JOSEPH, et al.,
    Defendants-Appellees.                    J.P. Stadtmueller,
                                             Judge.

                                     ORDER

       Wisconsin inmate Willie Simpson claims to have a right to privacy that was
violated when a nurse and physician at the Racine Correctional Institution
discussed sensitive medical information with him in the presence of guards. The
district court granted summary judgment to the defendants, reasoning that
legitimate security concerns outweighed any privacy interest and justified a prison
policy requiring guards to be present. We agree and affirm the judgment.

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
No. 07-1422                                                                   Page 2

       The facts are not in dispute. Simpson, who has since been transferred to a
different prison, is a violent and disruptive inmate who spent almost his entire stay
at Racine in punitive segregation in the Waukesha Segregation Unit. Written
security policies at Racine require that segregation inmates be placed in restraints
and accompanied by at least one guard any time they are out of their cells. See
Waukesha Segregation Unit Handbook, Movement Procedure (Jan. 2004); Racine
Corr. Inst. Sec. Procedure No. 2015 (Feb. 15, 2006). At Simpson’s medical
appointments, therefore, a guard was present in the room and could overhear
conversations between Simpson and the medical staff. Twice in August 2005 a staff
member mentioned in front of the attending guard that Simpson is HIV-positive.
The first time, when Simpson was with a nurse, he asked the guard to leave the
room and watch through a window in the door, which the guard did. The next time,
when Simpson was with a physician, a different guard refused to leave because of
the Racine security policies. A guard would face discipline for disclosing medical
information overheard while escorting an inmate, and in this case neither guard
shared the information with anyone.

        Simpson sued the nurse and physician, the security director at Racine, and
several administrators who were not involved in the underlying events; indeed, all
of the defendants except the two medical workers learned that Simpson is HIV-
positive only when they processed his prison grievances or were served with his
lawsuit. The parties stipulated that Simpson’s right-to-privacy claim “concerns only
dissemination and disclosure of medical information related to his HIV-positive
condition,” and at summary judgment the district court concluded that a
segregation inmate has a constitutional right to privacy that is broad enough to
encompass concealing his HIV-positive status from guards. The court also assumed
that, if a member of the prison medical staff discusses a segregation inmate’s HIV-
positive status in front of a prison guard accompanying the inmate, a “disclosure”
has occurred. Even if we accept both premises, however, we agree with the district
court that the defendants were entitled to summary judgment.

       Prison administrators may restrict the constitutional rights of inmates
through regulations that are “‘reasonably related to legitimate penological
interests.’” Beard v. Banks, 126 S. Ct. 2572, 2578 (2006) (quoting Turner v. Safley,
482 U.S. 78, 87 (1987) (internal quotation marks omitted)). Three factors are
relevant in evaluating regulations like the security policies at Racine: (1) whether
the regulation is rationally related to a legitimate government objective, (2) the
impact that accommodating the asserted right will have on the guards or prison
staff or resources, and (3) whether readily available alternatives suggest that the
regulation may be unreasonable. Washington v. Harper, 494 U.S. 210, 224-25
(1990) (analyzing prisoners’ constitutional right to reject medical treatment);
Russell v. Richards, 384 F.3d 444, 447-48 (7th Cir. 2004) (same).
No. 07-1422                                                                     Page 3

       The defendants submitted unchallenged affidavits detailing the prison
administrators’ interests in prison security and protecting medical staff from
potentially dangerous segregation inmates like Simpson. Simpson concedes, as he
must, that those are legitimate penological goals, see Overton v. Bazzetta, 539 U.S.
126, 133 (2003) (describing “internal security” as “perhaps the most legitimate of
penological goals”); Harper, 494 U.S. at 225 (noting prison administrators’ “interest
in ensuring the safety of prison staffs and administrative personnel”), but he
contends that the policies requiring a guard to accompany segregation inmates
outside their cells are not rationally connected to that interest because the prison
has not asserted that the guards themselves needed to know his HIV-positive status
for their own safety. Simpson, though, misses the point. Requiring a guard to
accompany segregation inmates directly addresses the interests the prison has
asserted—institutional security and protecting the medical personnel from
segregation inmates. See Kaufman v. McCaughtry, 419 F.3d 678, 683 (7th Cir.
2005) (upholding prison denial of request for prisoner study group as rationally
related to prison interest in maintaining institutional security); Russell, 384 F.3d at
448 (holding that prison policy requiring inmates to delouse upon entering prison
was logically related to asserted prison goal of protecting inmates and personnel
from exposure to lice).

       As for the second factor, accommodating Simpson’s asserted constitutional
right to conceal his HIV-positive status would require that the attending guard wait
outside the examination room during an inmate’s medical appointments. The
defendants submitted competent evidence, through the affidavit of Racine’s security
director, that a guard escort could both deter segregation inmates from attacking
medical personnel and immediately react to any such attack, while a guard
standing outside the door would be hard-pressed to do either. Simpson disagreed,
but he provided no evidence (on top of his disagreement) to put the issue in dispute.

       Finally, Simpson proposes an alternative to the prison’s policies—posting a
guard outside the examination room door to observe the appointment through a
window in the door—but, given the defendants’ unrefuted evidence that posting a
guard outside the examination door would put the safety of the medical personnel
at risk, his proposed alternative imposes an impermissible burden on the legitimate
penological interests of security and safety. See Russell, 384 F.3d at 449 (noting
that accommodating prisoner’s asserted right must not impose a greater than de
minimis cost on legitimate penological interest). We are “particularly deferential”
to prison administrators’ judgment that a change in policy would impair the
prison’s ability to protect those within its bounds, see Overton, 539 U.S. at 135, and
under these facts we cannot say that the Racine policies are not rationally related to
the legitimate goal of protecting the prison’s medical staff.

                                                                         AFFIRMED.